Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16 are pending. 
Claims are drawn to polymorphs A, B and C of “Vraylar” or “ Cripazine “ or 
    PNG
    media_image1.png
    126
    393
    media_image1.png
    Greyscale
 HCl, their pharmaceutical compositions  and a process of making them. 
Priority
This application is a continuation of PCT/CN 2018/119476 filed 12/06/2018 and PCT/CN2018/106868 filed 9/21/2018.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0023750 to Laszlo Czibula et al.

The claims give the different X ray diffraction points. 

Scope and Content of Prior Art and the claims MPEP 2141.02 
The reference teaches the same compound. It also discloses the X ray diffraction of Form I.  The reference does use solvents. The instrument conditions and temperature are not identical. 
Therefore clearly the X ray diffraction can be different. 

Prima Facie Obviousness, Rational and Motivation MPEP 2142-2413 
The reference teaches in table I the X ray diffraction of their compound. 22.4, 18.3, 25.5, 28.2, 24.8  at 2                 
                    θ
                
            
Applicant’s claims have peaks at the following positions.
    PNG
    media_image2.png
    32
    403
    media_image2.png
    Greyscale

These peaks are well within the error of the X ray diffraction pattern. 
Therefore one of skill would expect if to have the same form A.

Regarding form B which should have the following peaks. 
 
    PNG
    media_image3.png
    22
    377
    media_image3.png
    Greyscale

The compounds in the reference discloses peaks at
13.2, 17.7, 22.4, 19.9 all are within 2 θ of applicants peaks. 

Regarding form C the following peaks are disclosed.

    PNG
    media_image4.png
    27
    382
    media_image4.png
    Greyscale


These peaks are within the 2 θ.

Since the instrument conditions are not the same slight variations are to be expected. Besides the peaks are nearly the same within the 2 theta error rate. 
The limitation of claims 7-13 , which claim having an additional peak at
Claim 7-- 14.2
Claim 8-- 31.6
Claim 9 --17.5
Claim 10 --23.6
Claim 11 --31.6,
Claim 12 --13.2,
Claim 13--14.9

So nearly all the peaks are included. 
Therefore without more the claims are prima facie obvious. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITA J DESAI whose telephone number is (571)272-0684.  The examiner can normally be reached on maxi-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RITA J DESAI/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        



February 24, 2021.